Title: To Thomas Jefferson from John Garland Jefferson, 12 November 1790
From: Jefferson, John Garland
To: Jefferson, Thomas



My dear Sir
Goochland 12th November 1790

I have now taken up board with one Hilton, a man with whom I am well pleased. He has the character of an honest good man, and I really believe that this is a character he justly merits. I am to give him twenty pounds by the year, for board, bed, and washing which I consider as a very reasonable price.—Convinced from the discourse you held with me a few days before your departure that you did not wish for me to have any intercourse with that unfortunate young man Rind, I formed a determined resolution from that moment to break off all further communication with him. This design I imparted to Mr. Carr, who highly approved of it. We immediately set down and wrote him a joint letter informing him how absolutely necessary it was for us to take this measure. Thus an acquaintance formed in one week was broke off in one hour, never to be revived. My only motive for wishing to befriend that young man was his forlorn and desperate situation, which I  considered as truly deplorable. I put the case to myself, examined well my own breast, and considered if I was in his situation what wou’d be my sensations! Thus a simpathy which took its rise from compassion alone, had well nigh involved me in difficulties from which I shou’d not easily have extricated myself. When I arrived in Goochland I found Rind there, and delivered with my own hand the letter just mentioned. I thought I cou’d discover as he read that he was shook with the most violent emotions. As soon as an opportunity offered I observed to him that we had found it indispensable to pursue that line of conduct; to which he ironically answered that Mr. Carr and myself were prudent men: that we had acted very righ[t]ly, and that a man who wou’d not from selfish principles give up a friend, ought to be damned. I felt a little stung at his observations, and told him that my acquaintance with him was of short duration, and that altho I wou’d not attribute my misfortunes to him, that I cou’d venture to say I was under no obligations to him; I looked upon it therefore that that was a language he had no right to hold.
I have now given you a full account of the sequel of the business, and hope that you will favor me as often as convenient with a line, and by your friendly instructions pour the balm of consolation into my wounded heart; for I never before considered this matter in so serious a light, or saw the imprudence of it so plainly, and altho’ I was not the author of a sentence yet by my intercourse with Rind, I laid myself open to the suspicions of the people, and incured the imputation of having done that which in my though[t]ful moments I look up with a degree of horror. I s[hall?] conclude, suffer me therefore to subscribe myself. Your most grateful hbl servt.,

J G Jefferson

